J-S04044-15

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,              : IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                  Appellee                 :
                                           :
                     v.                    :
                                           :
LARRY WILLIAMS,                            :
                                           :
                  Appellant                : No. 1341 MDA 2014

               Appeal from the PCRA Order Entered July 25, 2014,
               in the Court of Common Pleas of Schuylkill County,
              Criminal Division, at No(s): CP-54-CR-0000931-2002

BEFORE:      BOWES, ALLEN, and STRASSBURGER, JJ.*

JUDGMENT ORDER BY: STRASSBURGER, J.:                 FILED MARCH 09, 2015

        Larry Williams, (Appellant) appeals pro se from the order entered July

25, 2014, dismissing his petition filed pursuant to the Post Conviction Relief

Act (PCRA).1 We affirm.

        Generally, a PCRA petition must be filed within one year from the
        date a judgment becomes final. There are three exceptions to
        this time requirement: (1) interference by government officials
        in the presentation of the claim; (2) newly discovered facts; and
        (3) an after-recognized constitutional right. When a petitioner
        alleges and proves that one of these exceptions is met, the
        petition will be considered timely. A PCRA petition invoking one
        of these exceptions must be filed within 60 days of the date the
        claims could have been presented. The timeliness requirements
        of the PCRA are jurisdictional in nature and, accordingly, a PCRA
        court cannot hear untimely petitions.

Commonwealth v. Brandon, 51 A.3d 231, 233-34 (Pa. Super. 2012)

(citations and quotation marks omitted).


1
    42 Pa.C.S. §§ 9541-9546.


*Retired Senior Judge assigned to the Superior Court.
J-S04044-15


      Instantly, Appellant was convicted by a jury of aggravated assault by

prisoner on March 14, 2003, for an incident that occurred while Appellant

was incarcerated at SCI-Mahanoy.          On May 8, 2003, Appellant was

sentenced to 30 to 120 months’ incarceration to be served consecutive to

the sentence already being served. An order that appears to deny a timely-

filed post-sentence motion was filed on May 27, 2003.2         No direct appeal

was filed; thus, Appellant’s judgment of sentence became final thirty days

later, on June 26, 2003. Accordingly, Appellant had until June 26, 2004 to

file timely a PCRA petition.3

      The instant petition, filed on June 25, 2014, is patently untimely. The

PCRA court had no jurisdiction to entertain Appellant’s petition unless he

pled and offered proof of one or more of the three statutory exceptions to

the time bar.    See 42 Pa.C.S. § 9545(b)(1).     Appellant failed to do so.

Accordingly, the PCRA court properly dismissed his petition.




2
  The certified record does not contain a post-sentence motion; however,
there is an opinion and order denying Appellant’s request for a new trial.
3
  Appellant filed his first untimely PCRA petition on December 1, 2010.
Counsel was appointed, and the petition was denied without a hearing on
January 5, 2011. No appeal was taken from that order.



                                    -2-
J-S04044-15


     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 3/9/2015




                          -3-